Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1187 Filed 11/13/20 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                Criminal Case No. 16-20659
             Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
v.                                              ARTHUR J. TARNOW

ANDREW FRANK WEIKEL,

             Defendant.
                                       /

     OPINION AND ORDER GRANTING ANDREW FRANK WEIKEL’S MOTION FOR
                      COMPASSIONATE RELEASE [54]

       On June 9, 2017, defendant-petitioner, Andrew Frank Weikel, pleaded guilty

to transportation of child pornography, in violation of 18 U.S.C. § 2252A(a)(1).

(ECF No. 44). On October 26, 2017, the Court sentenced Weikel to eight years in

prison. (ECF No. 52, PageID.398). On April 22, 2020, the Court appointed the

Federal Community Defender to represent Weikel on a Motion for Compassionate

Release [54], which he filed the same day. (ECF No. 54; ECF No. 55). Following

further briefing (ECF No. 60; ECF No. 65), the Court held a hearing on May 1, 2020,

took Weikel’s Motion [54] under advisement, and ordered the Government to

describe the steps it could take to lower Weikel’s risk. (ECF No. 66).

       The Government responded on May 4, 2020. (ECF No. 68). The Court held a

second hearing on May 5, 2020, after which it ordered the Probation Department to



                                      1 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1188 Filed 11/13/20 Page 2 of 14




report back on the suitability of Weikel’s proposed release plan. (ECF No. 69). On

May 12, 2020, the Government filed supplemental briefing informing the Court of

additional facts that had come to its attention since the hearing. (ECF No. 71). On

May 14, 2020, the Probation Department submitted its report. In October and

November, Weikel and the Government submitted additional supplemental briefs

addressing, among other things, changes in Weikel’s proposed address. (ECF No.

73; ECF No. 74; ECF No.75; ECF No. 76; ECF No. 79; ECF No. 80; ECF No. 81).

       For the reasons articulated below, the Court will GRANT Weikel’s Motion

[54], and reduce his sentence to time served.

                                      BACKGROUND

       Weikel was born in Fort McClellan, Alabama in 1952. (PSR ¶ 43). Growing

up, Weikel had to contend with frequent moves—across Alabama, Georgia,

Kentucky, Indiana, and Ohio—as his father pursued his career. (Id.). Weikel’s

mother, meanwhile, suffered from schizophrenia. (Id.). She and Weikel’s father both

passed away in the early 2000s (Id.). Weikel was married for nearly thirty years until

a divorce in 2005. (PSR ¶ 45). He has two adult children, both of whom reside in

Indiana. (Id.). Weikel also has three siblings with whom he remains close. (PSR ¶

44).

       Weikel was retired at the time of the instant offense, however, prior to his

retirement, he primarily worked in the service industry. (PSR ¶¶ 18, 57). It was



                                       2 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1189 Filed 11/13/20 Page 3 of 14




through that employment that he met Jackie, mother to MV-1. (ECF No. 18). Jackie

and Weikel maintained a close friendship for a number of years, exemplified by the

fact that he took out a mortgage to help her keep her home and later resided on her

property while renting out his house. (PSR ¶¶ 14, 18). The offense conduct took

place during the period that Weikel resided at Jackie’s home. (Id.).

      Weikel was arrested on August 7, 2016, while travelling back to the United

States from Canada with MV-1, who was thirteen at the time. (PSR ¶ 11). MV-1’s

mother had suggested Weikel take her across the border to visit her sister in Ontario.

(PSR ¶ 14). After being referred to secondary inspection at the border crossing,

Weikel consented to a search of his electronic devices. (Id.). During that search,

Customs and Border Patrol Agents discovered child pornography on his phone—in

particular, several photos of an adult penis in close proximity and/or touching MV-

1, who appeared clothed and asleep. (PSR ¶ 12). Weikel admitted to taking the

photos to see if he could get away with it. (Id.). Forensic examination of his iPhone

and computer later revealed that the photos had been taken between July 9, 2016 and

August 3, 2016—the weeks preceding the trip when Weikel was staying at MV-1’s

home and she was sleeping in the living room. (PSR ¶ 15).

      Weikel is currently sixty-eight years old, incarcerated at FCI Fort Dix, and

scheduled for release on June 1, 2023. Find an Inmate, FED. BUREAU PRISONS,




                                       3 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1190 Filed 11/13/20 Page 4 of 14




https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 54914-039)

(last visited November 10, 2020).

                                      ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
             (i)     extraordinary and compelling reasons warrant such a
                     reduction.
             [. . .]
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).

      A. Exhaustion

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). The Government acknowledges that

Weikel requested compassionate release on April 15, 2020. (ECF No. 60,

                                       4 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1191 Filed 11/13/20 Page 5 of 14




PageID.572). Accordingly, the Court finds that Weikel has exhausted his

administrative remedies.

      “The Court now has three questions to answer: first, whether extraordinary

and compelling reasons warrant a reduction in sentence, second, whether [Weikel]

poses a danger to the community, and third, whether a sentence reduction is

consistent with the § 3553(a) factors.” Crider v. United States, No. 01-81028-1, 2020

U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28, 2020).

      B. Extraordinary and Compelling Reasons for Release

      In order to ascertain whether there are extraordinary and compelling reasons

to release Weikel, the Court must determine if a sentence reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). The Application Notes to the relevant policy statement provide the

following:

      1. Extraordinary and Compelling Reasons.—Provided the
      defendant meets the requirements of subdivision (2), extraordinary and
      compelling reasons exist under any of the circumstances set forth
      below:
         (A) Medical Condition of the Defendant.—
             (i) The defendant is suffering from a terminal illness (i.e., a
                  serious and advanced illness with an end of life trajectory).
                  A specific prognosis of life expectancy (i.e., a probability
                  of death within a specific time period) is not required.
                  Examples include metastatic solid-tumor cancer,
                  amyotrophic lateral sclerosis (ALS), end-stage organ
                  disease, and advanced dementia.
             (ii) The defendant is—
                  (I) suffering from a serious physical or medical

                                      5 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1192 Filed 11/13/20 Page 6 of 14




                            condition,
                     (II) suffering from a serious functional or cognitive
                            impairment, or
                     (III) experiencing deteriorating physical or mental health
                            because of the aging process,
                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.
            [. . .]
            (D) Other Reasons.—As determined by the Director of the Bureau
            of Prisons, there exists in the defendant's case an extraordinary and
            compelling reason other than, or in combination with, the reasons
            described in subdivisions (A) through (C).

U.S.S.G. 1B1.13. Here, Weikel has presented “Other Reasons” in combination with

“Medical Condition[s]” to warrant compassionate release.

         Weikel is sixty-eight years old and suffers from severe cardiovascular issues

including heart failure and atrial fibrillation. (ECF No. 77-1, PageID.1115). Weikel

most recently received emergency treatment on February 26, 2020 after feeling dizzy

and losing consciousness. (ECF No. 63-2, PageID.782-83). He also suffered a heart

attack in early 2019. (ECF No. 63-2, PageID.681). According to the CDC, “the risk

for severe illness from COVID-19 increases with age, with older adults at highest

risk.”     Older    Adults,    CTRS.    FOR    DISEASE     CTRL.    &    PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html [https://perma.cc/8EPA-F72Q] (last updated Sept. 11, 2020).

Approximately eighty percent of COVID-19 deaths in the United States have been

amongst people over the age of sixty-five, like Weikel. Id. In addition, the CDC has



                                         6 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1193 Filed 11/13/20 Page 7 of 14




also recognized that cardiovascular conditions, like heart failure, put adults at greater

risk of severe illness from COVID-19. See People with Certain Medical Conditions,

CTRS. FOR DISEASE CTRL. & PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

[https://perma.cc/42WN-G7CY] (last updated Nov. 2, 2020).

       Weikels’s risk is further exacerbated by the outbreak of COVID-19 at FCI

Fort Dix, which, at 229 confirmed cases, is currently the most severe of any BOP

facility in the nation. COVID-19 Coronavirus, FED. BUREAU PRISONS,

https://www.bop.gov/coronavirus/ [https://perma.cc/2NBK-22DX] (last updated

Nov. 10, 2020); see also Keegan Hamilton, Federal Prisons Keep Turning Into

COVID Nightmares: ‘Everyone Looks Like Death’, VICE (Nov. 12, 2020),

https://www.vice.com/en/article/n7vba8/federal-prisons-keep-turning-into-covid-

nightmares-everyone-looks-like-death [https://perma.cc/S4K4-AGSN] (describing

how the outbreak at FCI Fort Dix exploded through late-October transfers from FCI

Elkton, like Weikel’s). Indeed, the outbreak may be even worse than is apparent

from these numbers, as fewer than half of Fort Dix’s inmates have received tests.

Compare COVID-19 Coronavirus, FED. BUREAU PRISONS (1,159 completed tests),

with        FCI         Fort         Dix,         FED.        BUREAU           PRISONS,

https://www.bop.gov/locations/institutions/ftd/       [https://perma.cc/U2WK-2ZNB]

(last visited Nov. 11, 2020) (2,780 total inmates); see also Hamilton, Federal



                                        7 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1194 Filed 11/13/20 Page 8 of 14




Prisons Keep Turning Into COVID Nightmares (“[FCI Fort Dix] has been placed on

a lockdown to contain the virus, but Kokotajlo, the staff union president, said he

routinely sees staff and senior managers flouting the rules and moving from one side

of the compound to another.”). Accordingly, the Court finds that there are

extraordinary and compelling reasons for Weikel’s release.

      C. Dangerousness

      Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” The Government argues that the

nature of Weikel’s offense and his alleged failure to acknowledge that he has a

problem preclude release on dangerousness grounds. (ECF No. 81, PageID.1174).

Though Weikel’s dangerousness is admittedly a close question, the Court disagrees

with the Government.

      Weikel’s offense was exceptionally serious, however, contrary to the

Government’s assertions, he has taken the critical step of both admitting that he has

a problem and agreeing to treatment. (ECF No. 70, PageID.923). The Government’s

claim in its most recent filing—that Weikel declined to receive sex offender

treatment at FCI Fort Dix—is misleading. No sex offender treatment programs are

offered at Fort Dix. See Custody & Care: Sex Offenders, FED. BUREAU PRISONS,

https://www.bop.gov/inmates/custody_and_care/sex_offenders.jsp



                                      8 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1195 Filed 11/13/20 Page 9 of 14




[https://perma.cc/HR38-F7G4] (last visited Nov. 11, 2020). Moreover, while the

Court recognizes that Weikel did not request transfer to a facility with a residential

treatment program as the Government argues he should have, the Court is at a loss

to see why the BOP failed to place Weikel at such a facility if it was going to transfer

him to a new location anyway.

      In any case, the Court is not persuaded that an inpatient treatment program is

essential     for   Weikel’s   rehabilitation.    Weikel    underwent      a    lengthy

neuropsychological and risk assessment evaluation in 2017. (ECF No. 54-2,

PageID.436). Using a risk assessment instrument designed to predict sexual

recidivism in male offenders, Dr. William R. Nixon, Jr. found Weikel to be “Low

Risk.” (ECF No. 54-2, PageID.441). Additionally, while Weikel was diagnosed with

Scopophilia, a paraphilic disorder, and Unspecified Depressive Disorder, Dr. Nixon

found that Weikel’s behavior was not consistent with any type of Pedophilic

Disorder. (ECF No. 54-2, PageID.442). Dr. Nixon noted, however, that if Weikel’s

depressive illness and anxiety worsened “to the point [that] they incorporate[d]

psychotic thinking and behavior, . . . the threshold for all manner of behavioral

acting-out [would] become . . . lowered.” (ECF No. 54-2, PageID.443). He

accordingly     recommended     electronic   monitoring,    a   neuropharmacological

evaluation, weekly psychotherapy, and a group sex offender treatment program.

(ECF No. 54-2, PageID.443). The Court agrees with these recommendations and



                                        9 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1196 Filed 11/13/20 Page 10 of 14




 finds that they will be sufficient, but not greater than necessary, to assure the safety

 of the community.

       The Court’s confidence in this conclusion is bolstered by Weikel’s clean

 record inside and outside of prison—there are no indications of the sort of psychotic

 thinking or behavior warned of by Dr. Nixon—as well as his proposed release plan,

 which involves him living alone and attending an eighteen to twenty-four month sex-

 offender treatment program that is similar to the program offered by the BOP. (PSR

 ¶ 36, ECF No. 63-1, PageID.590; ECF No. 72, PageID.1026; ECF No. 75,

 PageID.1042-43). Weikel’s daughter, a social worker who will live nearby, has also

 offered to support his reentry. (ECF No. 79-3, PageID.1160). The Court finds that

 with the above support systems in place, Weikel will not present a danger upon

 release.

       D. Section 3553(a) Factors

       The last step a District Court contemplating a motion for compassionate

 release must take is to consider the sentencing factors provided by 18 U.S.C. §

 3553(a). Those are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—

                                        10 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1197 Filed 11/13/20 Page 11 of 14




                     (A) to reflect the seriousness of the offense, to promote
                             respect for the law, and to provide just punishment for
                             the offense;
                     (B) to afford adequate deterrence to criminal conduct;
                     (C) to protect the public from further crimes of the
                             defendant; and
                     (D) to provide the defendant with needed educational or
                             vocational training, medical care, or other correctional
                             treatment in the most effective manner;
               (3)   the kinds of sentences available;
               (4)   the kinds of sentence and the sentencing range established
                     for—
       `             (A) the applicable category of offense committed by the
                             applicable category of defendant as set forth in the
                             guidelines—
                     [. . .]
               (5)   any pertinent policy statement—
                     [. . .]
               (6)   the need to avoid unwarranted sentence disparities among
                     defendants with similar records who have been found guilty of
                     similar conduct; and
               (7)   the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a)

           The Court’s consideration of these factors is demonstrated both in this

 opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the May 1, 2020 and

 May 5, 2020 hearings.

           Weikel has been in custody at this point for more than four years. (PSR ¶ 11).

 In light of the fact that this is Weikel’s first time in prison, the Court finds that this

 period of incarceration has sufficiently deterred future criminal conduct, afforded

 just punishment, and promoted respect for the law. To the extent that others may

 have been deterred by Weikel’s prosecution, that deterrent effect was felt at the time

                                            11 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1198 Filed 11/13/20 Page 12 of 14




 Weikel was caught and will not be diminished by the Court’s modification of his

 sentence.

       Moreover, Weikel is currently incarcerated in a facility without any sex

 offender treatment program. As of May 22, 2020, FMC Devens, where the

 Government maintains Weikel should go, was not accepting inmates into its

 residential treatment program in light of COVID-19. (ECF No. 79-3, PageID.1159).

 Thus, although Weikel may be technically eligible for a residential treatment

 program, it is unclear whether, with COVID-19 cases rapidly rising across the

 country and the program’s typical waitlist, Weikel would even be able to complete

 the program prior to finishing his sentence. Moreover, in light of the opinion of Dr.

 Nixon, the Court is not persuaded that inpatient residential treatment is truly a

 necessity for Weikel. Ultimately, it seems that Weikel will better be able to access

 treatment outside of BOP custody.

       While the nature of Weikel’s offense was undeniably serious, it did not merit

 a death sentence, which, in light of his age and medical conditions, Weikel is at great

 risk of receiving if he remains incarcerated at FCI Fort Dix. In light of the above

 considerations, the Court finds that a sentence reduction to time served is consistent

 with the § 3553(a) factors.




                                        12 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1199 Filed 11/13/20 Page 13 of 14




                                   CONCLUSION

       IT IS ORDERED that Weikel’s Motion for Compassionate Release [54] is

 GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Weikel be IMMEDIATELY

 RELEASED to the Northern District of Indiana to begin his five-year term of

 SUPERVISED RELEASE, as outlined by the October 26, 2017 Judgment (ECF

 No. 52, PageID.399), including the following additional Special Conditions:

       The defendant shall undergo a strict fourteen-day quarantine upon
       his release and shall fully comply with any applicable state or local
       stay-at-home orders, social distancing guidelines, or other public
       health restrictions.

       The defendant shall participate in the Location Monitoring
       Program for 365 consecutive days and shall abide by all the
       requirements of that program. Curfew: The defendant is restricted
       to his residence for the duration of the Location Monitoring
       Program, according to a curfew as directed by the probation
       officer. Technology at the discretion of the probation office. The
       Court waives the cost of the program.

       In determining appropriate treatment pursuant to the Court’s
       Judgment [52], the probation office shall give deference to the
       recommendation of Dr. Nixon that the defendant “undergo a
       neuropsychopharmacological examination to be prescribed the
       appropriate medication for his depression and anxiety,” that the
       defendant “be seen in at least once-a week, ideally twice a week
       outpatient psychotherapy,” and that the defendant “enroll in a
       group psychotherapy treatment specifically designed to treat adult
       men with paraphilic disorders.” (ECF No. 54-2, PageID.443). The
       Court notes its approval of the treatment program offered by
       Headwaters Counseling Services in Fort Wayne, Indiana.




                                     13 of 14
Case 2:16-cr-20659-AJT-MKM ECF No. 84, PageID.1200 Filed 11/13/20 Page 14 of 14




       The defendant shall make no attempt to locate or communicate
       with the victim, MV-1, directly or through a third party. The
       defendant shall also make no attempt to locate or communicate
       with the victim’s mother, Jackie, directly or through a third party.

       SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: November 13, 2020            Senior United States District Judge




                                    14 of 14
